Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 4, 6, 8, and 10 – 21 have been examined. Claims 2 – 3, 5, 7, 9, and 22 have been canceled by Applicant.

Allowable Subject Matter
Claims 1, 4, 6, 8, and 10 – 21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Tokuyama (CN202826928) discloses a bicycle wheel rim similar to the instant invention; however Tokuyama, either alone or in combination, neither discloses nor suggests a bicycle rim assembly comprising (in regard to claim 1) a first annular projection and a second annular projection spaced laterally from each other relative to the central plane and extending substantially radially outwardly from the outer annular wall, each of the first annular projection and the second annular projection including a radially outer face and a laterally inner face, wherein the first bead seat is disposed laterally between the center well and the first annular projection, and the second bead seat is disposed laterally between the center well and the second annular projection, a right cover covering at least a portion of the laterally inner face of the first annular projection and at least a portion of the first bead seat of the rim, wherein the right cover is made from a material more resilient than a material of the rim; and a left cover covering at least a portion of the laterally inner face of the second annular projection and at least a portion of the second bead seat of the rim, wherein the left cover is made from in regard to claim 19) a right cover covering at least a portion of the laterally inner face of the first annular projection and the first bead seat, and a left cover covering at least a portion of the laterally inner face of the second annular projection and the second bead seat, wherein the left cover is spaced from the right cover, wherein the right cover is coupled to at least the first annular projection, the left cover is coupled to at least the second annular projection, the right cover covers at least a portion of the radially outer face of the first annular projection, the left cover covers at least a portion of the radially outer face of the second annular projection, at least a portion of the right cover is positioned in the center well, and at least a portion of the left cover is positioned in the center well, and (in regard to claim 21) wherein the right cover comprises an inner sidewall and an outer sidewall, the inner sidewall comprises a first radial dimension that extends along a direction parallel to the center plane and extends along an entire radial length of the inner sidewall, the outer sidewall comprises a second radial dimension that extends along a direction parallel to the center plane and extends along an entire radial length of the outer sidewall, and the first radial dimension is greater than the second radial dimension. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.
Additionally, Applicant’s arguments regarding amended claims 1 and 21 (see Applicant’s 30 April 2021 remarks, pages 7 of 11 – 10 of 11) are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618